

115 HR 3514 IH: Washington Spy Ring National Historic Trail Designation Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3514IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Suozzi (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Trails System Act to designate the Washington Spy Ring National Historic Trail, and for other purposes. 
1.Short titleThis Act may be cited as the Washington Spy Ring National Historic Trail Designation Act. 2.FindingsCongress finds the following: 
(1)The Culper Spy Ring was a group of American Revolutionaries who gathered intelligence on British troop movements and fortifications in Manhattan, Long Island, and elsewhere for General George Washington. (2)The Culper Spy Ring is credited with uncovering Benedict Arnold’s conspiracy to surrender West Point to the British and saving the Franco-American alliance by uncovering plans to ambush the French army in Rhode Island. 
(3)Key locations used by the Culper Spy Ring include— (A)Raynham Hall in Oyster Bay, New York, the home of intelligence operative Robert Townsend; 
(B)the Arsenal (also known as the Job Sammis House) in Huntington, New York, which was used to store gunpowder during the British occupation of Long Island and the town of Huntington; (C)the Brewster House, a tavern in Setauket, New York, owned by the Brewster family and used to spy on British officers and transfer information to General Washington across the Long Island Sound; and 
(D)generally, the byways and highways connecting these sites.  3.Designation of the Washington Spy Ring National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:  
 
(_)Washington Spy Ring National Historic Trail 
(A)In generalThe Washington Spy Ring National Historic Trail, a trail of approximately 50 miles of village, town, and city streets and New York Route 25A, from Great Neck, New York, along Long Island’s North Shore, through Nassau and Suffolk Counties, to Port Jefferson, New York, following the route generally depicted on the map entitled ___, numbered ___, and dated ___. (B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate office of the Secretary. 
(C)AdministrationIn cooperation with the Secretary, the Washington Spy Ring National Historic Trail designated by this paragraph shall be administered by the North Shore Promotion Alliance, an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.  .  